DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Rejections/Objections Status
Claims 1,4,6,7,9 and 25-29 are pending in the application. Claims 6,7,26 and 27 are withdrawn from consideration. Claims 5,16-24 and 30 were canceled in the amendment filed 1/21/22.
The rejection of claims 1,4,9,25,28 and 29 under 35 U.S.C. 103 as being unpatentable over Jon et al. (WO2015/099492A1 as translated in US2017/0028076) in view of Maity et al. (Phys. Chem. Chem. Phys. 2014, 16, 20013-20022) and in further view of Wang (US2008/0070971A1) is withdrawn.

New Grounds of Objection/Rejection
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,9,25,28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon et al. (WO2015/099492A1 as translated in US2017/0028076) in view of Lee et al. (Angew. Chem. Int. Ed. 2016, 55, 7460-7463) and Wang (US2008/0070971A1).
Jon et al. (WO2015/099492A1 as translated in US2017/0028076) discloses a bilirubin nanoparticle formed by self-assembly of bilirubin and a composite comprising a hydrophilic polymer (abstract; p1, [0009-0010]; p2, [0020-0022]; p8, [0166]). The hydrophilic polymer may comprise PEG, polylysine, etc. and is bound to the bilirubin via a carboxyl group of bilirubin (e.g. PEG-BR) (FIG.2; p2, [0020],[0035-0036]; p3, [0040-0041]; p4, [0070]; p5, [0117]). The hydrophilic polymer, such as PEG encompasses the hydrophilic molecule/PEG of the instant claims 1,9 and 25.
The synthesis of PEG-BR comprises dissolving bilirubin and EDC in DMSO and mixing with mPEG2000-NH2 after 10 min of stirring (p5, [0117-0120]; p8, [0166]). The resulting PEG-BR is shown in

    PNG
    media_image1.png
    164
    313
    media_image1.png
    Greyscale
and the PEG-BR nanoparticles are shown in FIG 4

    PNG
    media_image2.png
    165
    319
    media_image2.png
    Greyscale
. 
The PEG-BR nanoparticles comprise a plurality of bilirubin which encompass the plurality of bilirubins of the instant claim 1. The PEG-2000 extends from the shell and the conjugation of the PEG amine to the carboxylic group of bilirubin encompasses the hydrophilic molecule conjugated with each bilirubin of the plurality of bilirubins extends from the shell of the instant claim 1. 
The bilirubin nanoparticle may have a size of 1-5,000 nm, 50-300 nm, etc. and may be exposed to light to generate reactive oxygen species, scavenge reactive oxygen species, etc. (p1, [0009]; p2, [0023-0026],[0033]).
The nanoparticle may encapsulate a drug and release the drug by being collapsed by light or active oxygen stimulation (abstract; p1, [0009-0010]; p2, [0024-0025]; p6, [0129-0131]; p8, [0181]).
A cargo of a hydrophobic material may be integrated in a hydrophobic membrane formed by bilirubin. Therefore, the term “encapsulation” herein is used as a wide concept, including the integration of a cargo (p2, [0024]). 
Jon et al. does not disclose a metal, such as those of the instant claim 4 or embedding the metal within the shell.
Angew. Chem. Int. Ed. 2016, 55, 7460-7463) discloses PEG-BR self-assembled nanoparticles with a size of approximately 110 nm 
    PNG
    media_image3.png
    291
    159
    media_image3.png
    Greyscale
 (abstract; p7460, right column and Fig 1a). The bilirubin is covalently linked to hydrophilic PEG by a stable amide bond (p7462, right column).
The BRNPs can be loaded with ICG (indocyanine green) 
    PNG
    media_image4.png
    154
    190
    media_image4.png
    Greyscale
 (p7461, left column and Fig 3a) for fluorescence imaging sites of inflammation.
Wang (US2008/0070971A1) discloses the medical use of bilirubin/bilirubin derivatives which can complex with metals consisting of iron, zinc, copper, etc. for preventing, inhibiting or controlling metabolic disorders, age-related diseases and acute inflammations (title; abstract; p2, [0009-0018]; p7,
[0082]; p15, Table I Bilirubin; claim 10). The compounds that are strong inhibitors for acetylcholinesterase and histone deacetylase have therapeutic effects on Alzheimer’s disease and cancer. Histidone deacetylase inhibition is a new way to control the proliferation of tumor cells by inducing cell cycle arrest, differentiation and apoptosis of tumor cells (p12, [0130-0132]). The inhibitory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ICG of Lee et al. for a metal, such as Au, Ag, Cu within the PEG-BR hydrophobic membrane formed by bilirubin of Jon et al. as Lee et al. teaches of the integration of ICG within the hydrophobic membrane of PEG-BR, Jon et al. teaches that a cargo material may be integrated in a hydrophobic membrane formed by bilirubin and the term “encapsulation” includes the integration of a cargo and Wang et al. teaches that bilirubin may chelate metals (e.g. iron, zinc, copper, etc.) to form complexes for preventing, inhibiting or controlling metabolic disorders, age-related diseases and acute inflammations. The copper metal encompasses the Cu metal of the instant claims.
Therefore, it would have been predictable to one of ordinary skill in the art to integrate a metal, such as Cu within the PEG-BR hydrophobic membrane of the nanoparticles of Jon et al. as the bilirubin chelates a metal which makes up the hydrophobic membrane and Jon teaches that PEG-BR membrane allows for integration of a cargo material. The integration of the metal into the PEG-BR hydrophobic membrane via chelating encompasses the embedding of the metal within the shell of the instant claims.
The copper-bilirubin chelate complex of the combined references encompass the copper-bilirubin chelate complex of the instant claims, has the same properties and is capable of the same function, such as being a contrast agent of the instant claim 29 and having the structure of the instant claim 28.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618